Beady, J.:
The court below, having arrived at the conclusion that this action can be maintained in its present form, although the agreements between the defendants Wills and Lee constituted them copartners inter se, it is not deemed necessary to consider and determine at this stage of the controversy whether or not, on the facts set out in the complaint, that relation existed between them. The nature of the plaintiffs’ claim is such, as clearly demonstrated by Justice VAN Yoest in his opinion, that they may prosecute it without waiting until a final adjustment of partnership accounts. It is not necessary either, to consider further than he has done in his opinion, the necessity of making the other parties to the agreements parties to this action. Nor do we consider it necessary to scrutinize the question more than he has done, which originated, it wonld seem, with the case of Hochster v. De La Tour. The authorities in this State, cited by Justice YaN Yoest, have upheld the doctrine of that case, and although it has been criticised elsewhere, it is sufficiently indorsed to be controlling until the court of last resort shall reject or limit its application. The rule established by it is consonant with reason and common sense, and when we get such a result in the administration of the law, there is no particular necessity to wander into any field of speculation or inquiry for the purpose of disturbing it.
A man should be held to mean what he says. We adopt the reasoning and conclusion of Justice YaN Yoest on these subjects therefore. In reference to the second cause of action, we think he was in error. The principle which gives to the plaintiffs the right of action as to the first cause set up, cannot be withheld from the second. The positive affirmation of the defendants, that they would not comply with the agreement, has the same effect whether the goods were to arrive or at hand. The authorities cited by the defendants’ counsel, namely, Leigh v. Paterson (2 J. B. Moore, 588); Phillpotts v. Evans (5 M. & W., 475); Ripley v. McClure *204(4 Exch., 345), do not conflict with the case of Hochster v. De La Tour or with this view.
The right of the party to act on the notice not to perform is recognized by them.
In Frost v. Knight (L. R. [5 Exch.], 322; reversed in Exchequer Chambers, L. It. [7 Exch.], Ill), the right of the party to treat the repudiation of the contract as putting an end to it, is not only admitted but sustained by the authorities, and although the rights of thee defaulting party are in that case preserved by suggestions thereto until the time of performance has actually arrived, if the injured party delay commencing his action before that time, yet the rule suggested is a deduction merely. What would be obligatory on the party repudiating to overcome his act, is not defined. Doubtless, if the defendants changed their views on the subject of repudiation, and so advised the plaintiffs when the opportunity still existed for them to perform, that fact would be a perfect answer to the case alleged (Cases supra), but the burden of showing it rests upon them.. We are now, however, discussing the plaintiffs’ case on the complaint. When the refusal is positive, as it was in this case, the plaintiffs were under no obligation to seek the defendants again, to ascertain whether they repented and would perform, and the case is made out.
The plaintiffs had a right to act from the standpoint which the defendants had themselves created.
Men are presumed to intend the natural consequences of their acts, and when the defendants said, “ We won’t,” it meant that they “ would not,” and the consequences are theirs.
The error committed in the court below was therefore in sustaining the demurrer to the second cause of action. The appeal of the plaintiff is for these reasons sustained, and that of the defendants overruled.
Both appeals are consequently decided in favor of the plaintiffs, and the orders made affirmed, except so far as the one sustains demurrer to second cause of action in the complaint in the first action, and as to that' reversed and demurrer overruled, with ten dollars costs, and the disbursements of the appeal.
Davis, P. J., and Daotels, J., concurred.
Ordered accordingly.